DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 3-6, and 8-22 and the cancellation of claims 2 and 7. 
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crash element decoupling or disconnecting the mechanical connection between the actuating arrangement and the detent pawl, as suggested by the limitation “decouples the actuating arrangement from the detent pawl” in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
5.	Claims 15, 16, and 18 are objected to because of the following informalities:  
In regards to claim 15, lines 1 and 2, the phrase “wherein in the crash position the crash element” should be changed to “wherein when in the crash position, the crash element.”
In regards to claim 16, lines 3 and 4, each instance of the phrase “plate-like engagement section” should be changed to “engagement section.”
In regards to claim 18, line 3, the phrase “are provided” should be removed, in line 7, the phrase “I s configured” should be changed to “is configured,” and in line 14, commas should be inserted before and after the phrase “when in the crash position.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3-6, and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	In regards to claim 1, lines 14 and 15, it is unclear how the crash element “decouples the actuating arrangement from the detent pawl.”  Specifically, based on Figures 1 and 2 and the specification, it is understood that the crash element or an element coupled to it, is moved into a position to block movement of the actuating lever 6.  The crash element does not disconnect or break the mechanical connection between the actuating arrangement, which includes the actuating lever, and the detent pawl, it only blocks movement of the actuating lever.
9.	In regards to claim 16, lines 3 and 4, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Furthermore, the relationship between the “plate-like” engagement section, recited in lines 3 and 4, and the engagement section, recited in lines 1 and 2, is unclear from the claim language.  Based on the specification, it is assumed that the “plate-like engagement section” is equivalent to the “engagement 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
12.	Claims 1, 3-6, and 8-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US-7478848) in view of Spitzley (US-6042159).
13.	In regards to claim 1, Kim discloses a motor vehicle lock (the handle device, as shown in Figure 3, and the inherent vehicle door locking device connected to handle device that locks and unlocks the door as is known in the art, as a unit, Col. 4, lines 7, 8, and 15-18) for a motor vehicle door arrangement, the locking device of the motor vehicle lock being brought into a released state by means of an actuating arrangement 
Kim fails to specify that the locking device of the motor vehicle lock includes a lock latch and detent pawl, with the lock latch configured to be brought into an open position and into a closed position, wherein the lock latch, when in the closed position, is in engagement with a striker, wherein the detent pawl is configured to be brought into an engaged position, in which said detent pawl fixes the lock latch in the closed position, and wherein the detent pawl is configured to be lifted into a release position, in which said detent pawl releases the lock latch to the open position, with the detent pawl being configured to be brought into the release position by the means of the actuating arrangement, and the detent pawl being configured to lift to the release position during a 

    PNG
    media_image1.png
    792
    1206
    media_image1.png
    Greyscale
 
14.	In regards to claim 3, Kim discloses that the crash element has a guide section 42a which is in guiding engagement with the crash element mounting (Figure 5).
15.	In regards to claim 4, Kim discloses that the crash element has an engagement section 42b for engagement with the component of the motor vehicle door arrangement that has undergone the crash-induced deformation (Col. 4, lines 9-14).
16.	In regards to claim 5, Kim discloses that the crash element is prestressed by a spring arrangement 43 (when considering the embodiment in Figure 8).
17.	In regards to claim 6, Kim discloses that the crash element has a support section (portion with pins 42c, Figure 8) which supports the spring arrangement in relation to a portion 11 of the motor vehicle lock (Figure 8).
18.	In regards to claim 8, Kim in view of Spitzley et al. teaches that the actuating arrangement has a pivotable outer actuating lever 20 (Kim), an actuation of the 
19.	In regards to claim 9, Kim in view of Spitzley et al. teaches that the crash element, during the displacement thereof into the crash position, is displaced between the detent pawl and the actuating arrangement (apparent from Figure 3 of Kim and Figure 8 of Spitzley et al. that the crash element is located between the locking device having the detent pawl and the actuating arrangement or lever 20) and a positionally fixed support 11 such that at least some of a force flux of a blocking force blocking the detent pawl and the actuating arrangement (blocking the detent pawl via the blocking of the actuating arrangement) can run via the positionally fixed support and outside of the crash element mounting (since the crash element mounting is fixed to the support 11, the force flux from the blocking force, which is a direct result of the force on portion 42b of the crash element, is capable of running via the support to outside or exterior to the crash element mounting).
20.	In regards to claim 10, Kim discloses that the positionally fixed support is immovably arranged on the portion of the motor vehicle lock (immovably arranged on the portion of housing 10, Figure 3).
21.	In regards to claim 11, Kim discloses that an actuating lever 20 of the actuating arrangement is configured to pivot about an actuating lever axis (axis through the length of pin 21, Figure 3), and a geometrical bearing axis (axis through pins 42c, Figure 8) of 
22.	In regards to claim 12, Kim discloses that the crash element, during a crash-induced displacement into the crash position, is destroyed in such a manner that the blocking of the detent pawl and of the actuating arrangement is ceased after crash accelerations have occurred (at least the embodiment in Figure 3 is capable of being destroyed or broken under a large enough force, Col. 5, lines 7-10).
23.	In regards to claim 13, Kim discloses that the crash element mounting is aligned along a geometrical bearing axis (see Figure 3 below), wherein an engagement section 42b of the crash element has an engagement surface (surface at the indicator line of reference character 42b, Figure 3) which protrudes perpendicular to the geometrical bearing axis (see Figure 3 below).

    PNG
    media_image2.png
    791
    915
    media_image2.png
    Greyscale

24.	In regards to claim 14, Kim discloses that the portion of the motor vehicle lock is formed by a housing 10, the crash element mounting is fitted onto the housing from outside of the housing (Figure 3), and wherein when in the crash position, the crash element protrudes through the housing into an interior of the housing (at least portion 42a protrudes into the confines of the housing through the back of the housing, Figures 3 and 5).
25.	In regards to claim 15, Kim discloses that when in the crash position, the crash element protrudes into a movement path (pivotal movement about pin 21, Figures 3 and 
26.	In regards to claim 16, Kim discloses that the engagement section is designed substantially as a plate (Figures 3-5), wherein the engagement section protrudes laterally over the rash element such that the engagement section extends substantially perpendicular to a geometrical bearing axis of the crash element (see Figure 3 above).
27.	In regards to claim 17, Kim discloses that the plate engagement section is aligned substantially concentrically with respect to the geometrical bearing axis (Merriam-Webster’s Dictionary defines the word “concentric” as “having a common axis or a common center,” and the center or center axis of the plate engagement section is substantially aligned with the geometrical bearing axis, i.e. the bearing axis extends through the center of the plate engagement section, see Figure 3 above).
28.	In regards to claims 18 and 22, Kim discloses a motor vehicle lock (the handle device, as shown in Figure 3, and the inherent vehicle door locking device connected to handle device that locks and unlocks the door as is known in the art, as a unit, Col. 4, lines 7, 8, and 15-18) for a motor vehicle door arrangement, the locking device of the motor vehicle lock being brought into a released state by means of an actuating arrangement (the handle or grip attached to the base 10 and lever 20, as a unit), wherein a crash element 42 is provided in the motor vehicle lock, said crash element, in order to avoid a crash-induced releasing of the locking device with a component (at least one of the deformed components, Col. 4, lines 9-14) of the motor vehicle door 
Kim fails to specify that the locking device of the motor vehicle lock includes a lock latch and detent pawl, with the lock latch configured to be brought into an open position and into a closed position, wherein the lock latch, when in the closed position, is in engagement with a striker, wherein the detent pawl is configured to be brought into an engaged position, in which said detent pawl fixes the lock latch in the closed position, and wherein the detent pawl is configured to be lifted into a release position, in which said detent pawl releases the lock latch to the open position, with the detent pawl being configured to be brought into the release position by the means of the actuating arrangement, and the detent pawl being configured to lift to the release position during a crash by a lifting of the handle device during the crash.  Spitzley et al. teaches a motor vehicle lock 10, 43 (as a unit) for a motor vehicle door arrangement 26, the motor 
29.	In regards to claim 19, Kim discloses that at least some of the force flux of the blocking force blocking the detent pawl can run through the crash element mounting (the force flux from the blocking force, which is a direct result of the force on portion 42b of the crash element, is capable of running through the crash element mounting since the crash element is coupled to the crash element mounting, Figures 3-5).
In regards to claim 20, Kim discloses that the motor vehicle door arrangement comprises a motor vehicle door (Col. 3, lines 60-63) and the motor vehicle lock assigned to the motor vehicle door, wherein the motor vehicle door has a door outer skin (door panel in Col. 3, lines 60-63), wherein the door outer skin is the component of the motor vehicle door arrangement that experiences the crash-induced deformation (Col. 3, line 60 – Col. 4, line 14), and wherein the crash element is arranged with an engagement section 42b in the direct vicinity of the door outer skin (Col. 3, line 60 – Col. 4, line 14).
31.	In regards to claim 21, Kim discloses a gap is provided between the crash element and the door outer skin when the crash element is in an initial position (inherent gap or space between the crash element and the door outer skin when the door outer skin has not been deformed, Col. 3, line 60 – Col. 4, line 14).
Response to Arguments
32.	Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive.
33.	In regards to applicant’s remarks on Page 7 concerning the rejection of line 15 of claim 1 under 35 U.S.C. 112(b), the specification does include the language recited in claim 1, however, based on the remainder of the specification and the drawings, it is unclear how the crash element “decouples the actuating arrangement from the detent pawl.”  Specifically, based on Figures 1 and 2 and the remainder of the specification, it is understood that the crash element or an element coupled to it, is moved into a position to block movement of the actuating lever 6.  The crash element does not disconnect or break the mechanical connection between the actuating arrangement, 
34.	In regards to applicant’s remarks concerning the Kim reference and claim 1, the examiner respectfully disagrees because the motor vehicle lock was considered as the handle device, as shown in Figure 3, and the inherent vehicle door locking device connected to handle device that locks and unlocks the door as is known in the art, as a unit (Col. 4, lines 7, 8, and 15-18).  Therefore, the crash element mounting of Kim is fitted onto a portion (portion of housing 10 of the handle portion of the motor vehicle lock including support 11 on which the crash element mounting is fitted, Figures 3 and 5) of the motor vehicle lock.  The claim language does not exclude this interpretation.  Therefore, the rejection is maintained.
35.	In regards to applicant’s remarks concerning the Spitzley et al. reference and claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Spitzley et al. was utilized as a teaching that it would be obvious to specify that the locking device of Kim includes the known structure of a lock latch and detent pawl, with the actuating arrangement of Kim being connected to the detent pawl such that in the event of a crash, the movement of the handle or grip can cause a lifting of the 
36.	In regards to applicant’s remarks concerning the combination of Kim and Spitzley et al. as applied to claims 18 and 22, applicant is referred to the examiner’s remarks in Paragraphs 33 and 34 above.
37.	In light of applicant’s amendments to the claims, most of the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  Some claim objections and rejections under 35 U.S.C. 112(b) are maintained above.  In light of applicant’s amendments to claim 16, a new rejection of claim 16 under 35 U.S.C. 112(b) is set forth above and coupled with the rejection of claim 16 set forth in Paragraph 15 of the previous Office Action (maintained above).
Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 9, 2021